DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 12/29/2021 have been accepted. Claims 1-6 and 8-20 are still pending. Claim 1 is amended. Claim 7 has been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 10/4/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of U.S. Patent No. 10,976,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same system with different wording used for some of the terms and the first set of claims of the instant application (1-7) being broader in scope.
Instant Application
Patent
1. (Currently amended) 1. A method, comprising: distributing data throughout a storage cluster as directed by each of a plurality of data structures in the storage ; and modifying the parent authority from read and write access to read only access, responsive to the generating, and wherein the distributing, the generating, and the assigning do not require moving the data.



7. The method of claim 1, wherein the distributing, the splitting, and the assigning do not require moving the user data.

2. The method of claim 1, wherein the one of the at least two child authorities with the first subset of the plurality of wards, remains in a same storage node as the parent authority.

3. The method of claim 1, further comprising: deleting the parent authority.
4. The method of claim 1, wherein the generating is responsive to adding a storage node to the storage cluster.
4. The method of claim 1, wherein the splitting is responsive to adding a storage node to the storage cluster.
5. The method of claim 1, further comprising: ID-83- P70479 2890US.CP1reprocessing metadata of the parent data structure, pertaining to one of file inodes or data ranges, into metadata for each of the at least two child data structures.
5. The method of claim 1, further comprising: reprocessing metadata of the parent authority, pertaining to file inodes or data ranges, into metadata for each of the at least two child authorities.
6. The method of claim 1, further comprising: recovering an entirety of a memory region associated with the parent data structures upon completion of the assigning.
6. The method of claim 1, further comprising: recovering an entirety of a memory region associated with the parent authority upon completion of the assigning.
	
8. A storage cluster, comprising: a storage cluster having storage memory; the storage cluster configured to distribute data throughout the storage memory of the storage cluster in accordance a plurality of data structures in the storage cluster; each of the plurality of data structures having ownership of a range of the data; and the storage cluster 


9. The storage cluster of claim 8, further comprising: the storage cluster configured to receive a storage node, which expands the storage cluster, wherein the split of the parent authority is triggered by receiving the storage node.
10. The storage cluster of claim 8, wherein the storage cluster is configured to filter through metadata of the parent data structure to find identifiers belonging to the first child 


11. The storage cluster of claim 8, wherein the first child authority is located in a storage node having the parent authority, and the second child authority is located in a further storage node of the storage cluster.
12. The storage cluster of claim 8, wherein the parent data structure is deleted subsequent to modifying the parent data structure.
12. The storage cluster of claim 8, wherein the parent authority is deleted subsequent to modifying the parent authority.
13. The storage cluster of claim 8, wherein the parent data structure is split without relocating the data.
13. The storage cluster of claim 8, wherein the parent authority is split without relocating the user data.
14. The storage cluster of claim 8, wherein an entirety of a memory region associated with the parent data structure is reclaimed upon completion of splitting the one of the plurality of data structures.
14. The storage cluster of claim 8, wherein an entirety of a memory region associated with the parent authority is reclaimed upon completion of splitting the one of the plurality of authorities.
15. A storage cluster, comprising: a storage cluster having storage memory; the storage cluster having a plurality of data structures; 


16. The storage cluster of claim 15, further comprising: each of the plurality of wards having control of a range of inodes or data segments of the user data.
 17. The storage cluster of claim 15, further comprising deleting the parent data structure.


18. The storage cluster of claim 15, wherein an entirety of a memory region associated with the parent data structure is reclaimed upon completion of separating the one of the plurality of data structures.
18. The storage cluster of claim 15, wherein an entirety of a memory region associated with the parent authority is reclaimed upon completion of separating the plurality of wards.
19. The storage cluster of claim 15, wherein the separation of the one of the plurality of data structures does not require moving the data.
7. The method of claim 1, wherein the distributing, the splitting, and the assigning do not require moving the user data.
20. The storage cluster of claim 15, wherein separation of the one of the plurality of data structures is responsive to expansion of the storage cluster.
20. The storage cluster of claim 15, wherein separation of the plurality of wards is responsive to expansion of the storage cluster.


Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the indicated allowable subject to overcome the prior rejections set forth in the Non-Final Rejection mailed 10/4/2021.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132